EXHIBIT21 SHUFFLE MASTER,INC. SUBSIDIARIES OF THE REGISTRANT Name of Subsidiary Jurisdiction of Incorporation Shuffle Master International, Inc. Nevada Shuffle Master Australia PtyLtd. Australia Gaming Products Pty., Ltd. Australia VIP Gaming Solutions PtyLimited Australia Shuffle Master Australasia Holdings PtyLtd Australia Shuffle Master Australasia Group Pty Ltd* Australia Shuffle Master Holding GmbH Austria Shuffle Master Management-Service GmbH Austria Shuffle Master GmbH Austria Shuffle Master Holding GmbH&Co Finanzierungsberatungs-KEG Austria Shuffle Master GmbH& CoKG (dbaShuffle Master Europe) (aka CARD) Austria Shuffle Master Asia Limited Macau Stargames Pty Ltd (subsidiaries listed below) Australia CARD Shuffle Master Investments (Proprietary) Limited South Africa Shuffle Master Mexico Mexico Shuffle Master Servicios Mexico Stargames PtyLtd Subsidiaries Name of Subsidiary Jurisdiction of Incorporation Stargames Group Management Pty Limited** Australia Stargames Holdings Pty Limited Australia Stargames Australia Pty Limited** Australia Stargames Investments Pty Limited** Australia Shuffle Master Australasia Pty Limited* Australia Precise Craft Pty Limited** Australia Stargames Property Pty Limited Australia Australasia Gaming Industries Pty Limited** Australia Stargames Assets Pty Limited Australia Shuffle Master Australasia (NZ) PtyLimited* New Zealand *Denotes entity name changed **Denotes dormant company
